Citation Nr: 1215687	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  08-25 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio



THE ISSUES

1.  Entitlement to service connection for a skin disorder, claimed as due to an undiagnosed illness. 

2.  Entitlement to service connection for breathing problems, claimed as due to an undiagnosed illness. 

3.  Entitlement to service connection for headaches, claimed as due to an undiagnosed illness. 

4.  Entitlement to service connection for fatigue, claimed as due to an undiagnosed illness. 

5.  Entitlement to service connection for muscle aches and joint pain, claimed as due to an undiagnosed illness. 



REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran had active service from August 1989 to August 1992.  He served in the Saudi Arabia from January 7, 1991 to May 3, 1991 and has been awarded the Southwest Asia Service Medal.  

This matter initially arose before the Board of Veterans' Appeals (Board) on appeal of a December 2006 rating decision by the RO.  

In October 2010, the Veteran testified at a hearing held at the RO before by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims folder.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).  


In addition to the paper claims file there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in this file shows that the records are either duplicative of the evidence in the paper claims file or not relevant to the issues on appeal.

The issue of service connection for muscle aches and joint pain is remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.



FINDINGS OF FACT

1.  The currently demonstrated folliculitis is shown as likely as not to have had its clinical onset during the Veteran's period of active service.

2.  The  diagnosed dyspnea claimed as breathing problems is not shown to be due to an undiagnosed illness or another event or incident of the Veteran's period of active service.  

3.  The currently diagnosed headaches are not shown to be due to an undiagnosed illness or another event or incident of the Veteran's active service.

4.  The currently diagnosed fatigue is not shown to be due to an undiagnosed illness or another event or incident of the Veteran's active service.



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his disability manifested by folliculitis is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  The Veteran's disability manifested by dyspnea is not due to an undiagnosed illness or other disease or injury that was incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011). 

3.  The Veteran's headache disability is not due to an undiagnosed illness or other disease or injury that was incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011). 

4.  The Veteran's disability manifested by fatigue is not due to an undiagnosed illness or other disease or injury that was incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After the evidence has been assembled, the Board is responsible for evaluating the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  

Indeed, in Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Furthermore, the Board notes that it has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the issues adjudicated herein and what the evidence in the claims file shows, or fails to show, with respect to these claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  


I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The law and regulations also require VA to notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided to VA that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

In March 2006, the Court issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and held that the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Board also notes that the Court has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess, supra.

In the present case, VA issued a VCAA notice letter to the Veteran in September 2005, prior to the initial adjudication of his claim.  This letter informed the Veteran of what evidence was required to substantiate his service connection claims and of his and VA's respective duties for obtaining evidence.  

A December 2006 letter also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess.  

Clearly, only the September 2005 letter was issued prior to the RO's initial adjudication of the Veteran's claim in December 2006.  The timing defect of the December 2006 notice letter, however, was cured by the RO's subsequent readjudication of the Veteran's claims and issuance of a Statement of the Case in July 2008 and Supplemental Statements of the Case in June 2010 and February 2012.  Accordingly, the Board finds no prejudice to the Veteran in this regard.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In short, the record indicates that the Veteran received appropriate notice pursuant to VCAA.

VCAA also provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  

The law provides that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  

An examination is deemed "necessary" if the record does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

In the present appeal, the Board finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims, and that there is no reasonable possibility that further assistance would aid in substantiating such claims.  

In December 2010, the Board remanded this case in order to contact the Veteran and request that he identify or submit any pertinent medical evidence in support of his claims, to include any evidence of in-service treatment for his claimed disabilities.  

The Board also requested that the Veteran be afforded a VA Gulf War/undiagnosed illness examination.  The claims were then to be readjudicated, if necessary. 

In a December 2010 letter, the VA Appeals Management Center requested that the Veteran identify or submit any additional "pertinent medical evidence in support of [his] claims . . . including any evidence of in-service treatment for [the] claimed conditions" in a December 2010 letter.  

The Veteran was also afforded a VA examination in January 2011 and his claim was readjudicated in the February 2012 Supplemental Statement of the Case.  Thus, the Board's remand instructions have been fully complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance]. 

Further, the record contains the Veteran's service treatment records, excerpts of his service personnel records, VA and private medical treatment records, and a January 2011 VA examination report. 

The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

As noted, the Veteran was provided with a VA examination in January 2011.  The report of this examination reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate physical examination and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Supporting rationale was also provided for the opinions proffered.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board therefore concludes that the examination is adequate for adjudication purposes.  See 38 C.F.R. § 4.2 (2011).  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  He exercised the option of a personal hearing and was afforded one in October 2010 as detailed in the Introduction. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate the claim has been obtained. There is no indication in the file that there are additional relevant records that have not yet been obtained.  


II.  Law and Regulations 

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  

When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim. There must be competent medical evidence, unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2011).

Service connection may also be established for a chronic disability resulting from an undiagnosed illness which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2011.  See 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2011).

The term "Persian Gulf veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War. 38 C.F.R. § 3.317(d)(1).  

The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations. 38 C.F.R. § 3.317(d)(2).

A 'qualifying chronic disability' means a chronic disability resulting from any of the following (or any combination of any of the following): an undiagnosed illness; a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms; and any diagnosed illness that the Secretary determines. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).

Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  

A chronic disability resulting from an undiagnosed illness referred to in this section shall be rated using evaluation criteria from the VA's Schedule for Rating Disabilities for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar.  A disability referred to in this section shall be considered service-connected for the purposes of all laws in the United States. 38 C.F.R. § 3.317(a)(2-5).

Signs or symptoms which may be manifestations of an undiagnosed illness include, but are not limited to, fatigue, signs or symptoms involving the skin, headaches, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders. 38 C.F.R. § 3.317(b) (2011).

Compensation shall not be paid under this section if: (1) there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; (2) if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) if there is affirmative evidence that the illness is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs. 38 C.F.R. § 3.317(c).


III.  A Skin Condition

The service treatment records document that he complained of  having "shaving problems" in March 1990.  He was diagnosed with pseudofolliculitis barbae in July 1990.  

The first post-service evidence of a skin condition comes from an August 2005 VA treatment record that recorded the Veteran's complaint of a rash on his legs.  An accompanying VA podiatry treatment report diagnosed the Veteran with onychomycosis (a fungal nail infection); a leg rash was not identified or diagnosed. 

A VA treatment record from November 2007 stated that the Veteran did not have any skin rashes.  A treatment report created on that same day, however, noted that he had an infected hair follicle - the site of this infection was not described.  

In August 2009, the Veteran was diagnosed with "hypohidrosis and/or eczema" and during the January 2011 VA examination he was diagnosed with eczema of the bilateral lower extremities and folliculitis of the face.  

Based on the Veteran's in-service diagnosis of pseudofolliculitis barbae, and the post-service diagnoses of eczema and folliculitis, the Board finds that the record includes evidence of a current disability and an in-service disease.  The first two Shedden elements have therefore been met.  

Moreover, as the competent evidence of record establishes that the Veteran's skin complaints are associated with diagnoses of eczema and folliculitis, the Persian Gulf presumption of service connection does not apply.

With respect to the third Shedden element (a competent and credible nexus), the Veteran was afforded a VA examination to determine the nature and etiology of his claimed skin conditions in January 2011.  

After reviewing the Veteran's claims folder and conducting a clinical examination, the VA examiner stated that the Veteran's eczema of the lower extremities was not related to his military service.  In explaining his opinion, the examiner noted that the Veteran's disability did not have its onset during service, but instead developed during the winter months after his separation.  

In fact, during the October 2010 hearing, the Veteran testified that he developed skin problems on his legs during the winter after he separated from service. See the hearing transcript, page 16.  Similarly, during the January 2011 VA examination, the Veteran reported that he did not experience any skin problems on his legs until after he separated from service. 

As noted, the Veteran's service treatment records are negative for any complaints, treatment or diagnosis of a skin disability on his legs, and there are no post-service records documenting any complaints or treatment for such a disability for more than a decade after his separation from service.  Continuity of symptomatology therefore cannot be established with respect to the Veteran's eczema of the bilateral lower extremities.

With respect to the Veteran's folliculitis, however, the Veteran's service treatment records document his in-service complaints and treatment for pseudofolliculitis barbae.  

While the Veteran's post-service treatment records do not document any problems with his hair follicles until November 2007, the VA examiner indicated that the rash the Veteran described "after shaving is more consistent with razor bumps" and the Veteran had been wearing a beard at the time of the examination.  

Accordingly, the Veteran's statements regarding continuity of symptomatology are credible given his in-service diagnosis and post service treatment for folliculits.  

While cognizant that the Veteran's post-service treatment records did not diagnose him with folliculits until November 2007, unlike his eczema, the absence of any post-service skin treatment, complaints, or diagnosis of folliculitis is accounted for by the presence of his beard. 

Accordingly, when viewed as a whole, the Board finds the evidence to be in relative equipoise in showing that the current folliculits as likely as not had its clinical onset during service.   

In resolving all reasonable doubt in the Veteran's favor, service connection for folliculits is warranted.  


IV.  Breathing problems, Headaches, and fatigue. 

The Veteran was diagnosed with dyspnea, headaches and fatigue during the January 2011 VA examination.  Evidence of a current disability (the first Shedden element) has therefore been demonstrated.  Moreover, as the competent evidence of record establishes that the Veteran's breathing problems, headaches and fatigue are associated with his diagnosed disorders, the Persian Gulf presumption of service connection does not apply in this case.

With respect to the second Shedden element, (an in-service disease or injury) the Veteran's service treatment records do not document any complaints or findings for breathing problems, headaches or fatigue.  During the October 2011 hearing, however, the Veteran testified that he was exposed to thick smoke from oil fires while stationed in Saudi Arabia.  

The service personnel records show that the Veteran served in Saudi Arabia from January 7, 1991 to May 3 1991 and participated in the Defense of Saudi Arabia campaign and the Liberation and Defense of Kuwait campaign.  These records also indicated that the Veteran's military occupational specialty was an infantryman.  Due consideration must be given to the places, types and circumstances of the Veteran's service. 38 U.S.C.A. § 1154(a) (West 2002).  

Therefore, the Veteran's statements of smoke inhalation are consistent with circumstances of his service and are credible.  An in-service injury has been demonstrated.  

With respect to the third Shedden element, after reviewing the Veteran's claims folder and conducting a physical examination, the January 2011 VA examiner opined that the Veteran's dyspnea, headaches and fatigue were not related to his military service. 

In addressing the etiology of the diagnosed dyspnea, the VA examiner noted that the Veteran's "weight [was] noted as being obese throughout medical records, fluctuating from 324 pounds in [2004] to 271 pounds today."  It was noted that the Veteran had a history of congestive heart failure, smoking 5-6 cigarettes daily with no exercise, and using a CPAP machine for his diagnosed sleep apnea.  As such, the examiner determined that the Veteran's dyspnea "[was] multifactorial and unlikely [related to his] military service." 

In addressing the etiology of the Veteran's diagnosed headache, the examiner noted that the Veteran did not manifest a headache disorder during service, but that his headache disability began after service - at the same time he was diagnosed with hypertension.  As such, the examiner indicated that the Veteran's headaches were "not caused by military service."   

With respect to the Veteran's diagnosed fatigue, the January 2011 VA examiner indicated that the Veteran's fatigue was not due to his military service but that his nonservice-connected "sleep apnea, short smoking history, obesity, possible asthma, and [congestive heart failure] [were] all conditions that would be contributory to" his diagnosed fatigue. 

To the extent that the Veteran and his representative assert that a relationship exists between his fatigue, headaches or dyspnea and service, any such statements offered in support of the Veteran's claim do not constitute competent evidence and cannot be accepted by the Board because the record does not indicate that the Veteran or his representative have the necessary medical training or experience to comment on complicated medical questions such as the etiology of these disabilities.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 38 C.F.R. § 3.159(a)(1) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  

In sum, for these reasons and bases, the Board concludes that a preponderance of the evidence is against the Veteran's claims of service connection for breathing problems, a headaches and fatigue. The benefit of the doubt rule is not for application because the evidence is not in relative equipoise. 



ORDER

Service connection for folliculitis is granted. 

Service connection for breathing problems is denied. 

Service connection for headaches is denied. 

Service connection for fatigue is denied. 



REMAND

After having carefully considered the matter, the Board believes that the issue of service connection for muscle aches and joint pain must be remanded for further development of the record.  

Here, the Veteran has argued that, although he did not seek treatment, he developed aches and pains of his muscles and joints while on active duty..  See the hearing transcript, page 24.  

During a January 2011 VA examination, the Veteran' clarified that his complaint of aches and pains in his muscles and joints referred to problems he was having with his right ankle and bilateral knees.  After noting that service connection had already been established for a right ankle disability, the VA examiner opined that the Veteran's diagnosed bilateral knee arthralgia/strain was not caused by his military service because the Veteran did not complain of knee pain during service. 

While the Veteran's service treatment records do not document any in-service complaints or treatment knee problems, the Veteran is competent to report that he experienced knee pain during service.  See Jandreau, supra.  Moreover, a March 1990 in-service treatment record documents the Veteran's complaints of "pain in both lower legs."  See Buchanan, supra (the lack of contemporaneous medical evidence is not an absolute bar to a veteran's ability to prove his claim of entitlement to disability benefits.)  An additional VA examination is therefore necessary. 

Accordingly, the remaining issue is REMANDED to the RO for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed muscle ache and joint pain, diagnosed as bilateral knee arthralgia/strain.  The Veteran's claims folder, including a copy of this remand, must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner should be accomplished.  

After reviewing the entire record and examining the Veteran, the VA examiner should opine as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any bilateral knee disability including that manifested by arthralgia/strain had its clinical onset in service or otherwise is due to an injury or other event or incident of his active duty, to include his March 1990 treatment for pain in his lower legs.  Complete rationale for all opinions expressed should be provided.

2.  After completing all indicated development, the RO then should readjudicate the claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


